                        Case 1:19-cv-10857-CM Document 6 Filed 11/27/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                      CHAD STANBRO                                      )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 1:19-cv-10857-CM
                                                                        )
      WESTCHESTER COUNTY HEALTH CARE                                    )
     CORPORATION, WESTCHESTER MEDICAL                                   )
     CENTER, FRANK WEBER and JOHN FULL                                  )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) -Westchester County Health Care Corporation, 100 Woods Road, Valhalla, NY 10595

                                           -Westchester Medical Center, 100 Woods Road, Valhalla, NY 10595

                                           -Frank Weber, c/o Westchester Medical Center, 100 Woods Road, Valhalla, NY 10595

                                           -John Full, c/o Westchester Medical Center, 100 Woods Road, Valhalla, NY 10595

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: SIVIN & MILLER, LLP
                                           20 Vesey St., Suite 1400
                                           New York, NY 10007
                                           (212) 349-0300



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:           11/27/2019
                                                                                            Signature of Clerk or Deputy Clerk
